Citation Nr: 1704072	
Decision Date: 02/09/17    Archive Date: 02/23/17

DOCKET NO.  13-23 639	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to an initial compensable evaluation for residuals of prostate cancer, prior to June 25, 2012.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Ryan Frank, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the Navy from March 1968 to December 1974 and served in Vietnam.  His DD Form 214 shows an additional 13 years of prior active duty service, but such service has not been verified.  His awards and decorations include the Purple Heart Medal.  

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.

In a November 2014 decision, the Board denied the Veteran's claim for an initial compensable evaluation for prostate cancer residuals prior to June 25, 2012, as well as a claim for an increased evaluation for prostate cancer residuals on and after June 25, 2012.  The Veteran appealed the November 2014 decision as to his increased evaluation claim prior to June 25, 2012, to the United States Court of Appeals for Veterans Claims (Court), wherein the parties filed a Joint Motion for Partial Remand (JMPR) to vacate those sections of the November 2014 Board decision.  The Court granted the JMPR in February 2016 and remanded the Veteran's claim for further development.  

The Board remanded this appeal in April 2016 for additional development, and it has been returned to the Board for further review.

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.  Accordingly, any future consideration of the appellant's case should be applied to those electronic records.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).



FINDING OF FACT

The evidence prior to June 25, 2012 demonstrates that the residuals of the Veteran's prostate cancer did not include voiding dysfunction, urinary frequency, obstructive voiding, or urinary tract infection; to the extent that any of these symptoms were present, they did not constitute residuals of prostate cancer.  


CONCLUSION OF LAW

The criteria for an initial compensable rating for residuals of prostate cancer prior to June 25, 2012 have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.115b, Diagnostic Code 7528 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  The VCAA applies to the claim decided herein. 

As this is an appeal arising from the initial grant of service connection, the notice that was provided in April 2011 before service connection was granted was legally sufficient and VA's duty to notify the Veteran in this case has been satisfied.  See Hartman v. Nicholson, 483 F.3d 1311 (2006).  The Veteran has not argued otherwise.  

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran, including service treatment records, VA treatment records, written statements of the Veteran, and VA examination reports.

In sum, the VCAA provisions have been considered and complied with as to this issue.  The Veteran was notified and aware of the evidence needed to substantiate his claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  The Veteran was an active participant in the claims process by submitting evidence and argument.  Thus, the Veteran was provided with a meaningful opportunity to participate in the claims process and has done so.  Any error in the sequence of events or content of the notices is not shown to have affected the essential fairness of the adjudication or to cause injury to the Veteran.  Therefore, any such error is harmless and does not prohibit consideration of this matter on the merits.

Relevant Laws and Regulations

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2016).  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the appellant working or seeking work.  38 C.F.R. § 4.2.  

Where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1999).  "Staged" ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.  

In adjudicating a claim for VA benefits, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107(b).  VA is to resolve any reasonable doubt in the Veteran's favor.  38 C.F.R. § 3.102.  

Analysis

The Veteran contends that his prostate cancer residuals warrant a compensable rating prior to June 25, 2012.  His prostate cancer residuals are currently assigned a noncompensable rating from April 4, 2011 to June 25, 2012.

Diseases of the genitourinary system generally result in disabilities related to renal or voiding dysfunctions, infections, or a combination of these.  Where diagnostic codes refer the decision maker to these specific areas of dysfunction, only the predominant area of dysfunction shall be considered for rating purposes.  38 C.F.R. § 4.115a (2016)

Malignant neoplasms of the genitourinary system are to be rated 100 percent disabling.  Following the cessation of surgical, X-ray, antineoplastic chemotherapy or other therapeutic procedure, the 100 percent rating shall continue with a mandatory VA examination at the expiration of six months.  Any change in evaluation based upon that or any subsequent examination shall be subject to the provisions of 38 C.F.R. § 3.105(e) (2016).  If there has been no local reoccurrence or metastasis, the residuals shall be rated as voiding dysfunction or renal dysfunction, whichever is predominant.  38 C.F.R. § 4.115b, Diagnostic Code 7528.

The Veteran's prostate cancer is in remission, as will be described below.  Therefore, VA rated his residuals.  Id.  As the Veteran is already rated for renal dysfunction for another service-connected disability, VA has rated his prostate cancer residuals under voiding dysfunction.  38 C.F.R. § 4.14 (2016).

Voiding dysfunction is to be rated as urine leakage, frequency, or obstructed voiding.  Continual urine leakage, post-surgical urinary diversion, urinary incontinence, or stress incontinence requiring the wearing of absorbent materials which must be changed less than 2 times per day warrants a 20 percent rating.  That which requires the wearing of absorbent materials which must be changed 2 to 4 times per day warrants a 40 percent rating.  That which requires the wearing of absorbent materials which must be changed more than 4 times per day warrants a 60 percent rating.  38 C.F.R. § 4.115a. 

Urinary frequency with a daytime voiding interval between two and three hours or awakening to void two times per night warrants a 10 percent rating.  A daytime voiding interval between one and two hours or awakening to void three to four times per night warrants a 20 percent rating.  A daytime voiding interval of less than one hour or awakening to void five or more times per night warrants a 40 percent rating.  Id.

Obstructive symptomatology with or without stricture disease requiring dilatation 1 to 2 times per year warrants a noncompensable rating.  Obstructed voiding with marked obstructive symptomatology (hesitancy, slow or weak stream, decreased force of stream) with any one or combination of the following warrants a 10 percent rating: post-void residuals greater than 150 cc, uroflowmetry of markedly diminished peak flow rate (less than 10 cc/sec), recurrent urinary tract infections secondary to obstruction, or stricture disease requiring periodic dilatation every 2 to 3 months.  Urinary retention requiring intermittent or continuous catheterization warrants a 30 percent rating.  Id.

Urinary tract infection with long-term drug therapy, 1-2 hospitalizations per year and/or requiring intermittent intensive management warrants a 10 percent rating.  Recurrent symptomatic infection requiring drainage/frequent hospitalization (greater than two times/year), and/or requiring continuous intensive management warrants a 30 percent rating.  Id.

The Veteran was admitted to the hospital due to shortness of breath on April 8, 2011.  At that time, the Veteran denied any dysuria, urinary frequency, or urgency.  A VA treatment record from the next day notes that, due to suspected pulmonary edema, treatment providers attempted diuresis with IV Lasix.  Lasix is a brand name for furosemide.  Dorland's Illustrated Medical Dictionary, 1007 (32d Ed. 2012).  Furosemide is "a loop diuretic used in the treatment of edema associated with congestive heart failure or hepatic or renal disease, as an adjunct in the treatment of acute pulmonary edema, and in the treatment of hypertension."  Id. At 751.  A diuretic is "an agent that promotes diuresis," which is "increased excretion of urine."  Id. at 558.  Two days later, while the Veteran remained hospitalized, a treatment record notes the use of a catheter.

The Veteran was afforded a VA examination in May 2011.  The examiner noted that prostate cancer had been diagnosed in April 2002, radiation therapy had been completed in October 2002, hormonal therapy had been completed in January 2003, and the cancer was now in remission.  The Veteran was noted to have residuals in the form of erectile dysfunction, which has been rated separately and is not before the Board.  The examiner noted no voiding dysfunction in the form of urine leakage, urinary frequency, or obstructed voiding.  The examiner also noted that the Veteran did not require an appliance and had no history of recurrent urinary tract infections or any other residuals.  The Veteran's prostate-specific antigen (PSA) was 1.14, which the examiner marked as stable.  

Two weeks after the May 2011 VA examination, the Veteran was hospitalized again for shortness of breath and palpitations.  During that hospitalization, a catheter was again used.  Treatment providers decided to add Lasix to the Veteran's home medications for daily diuresis and, from that point, furosemide appears on the Veteran's list of medications.  As noted above, Lasix is a brand name for furosemide.  The Veteran's medication list identifies furosemide as a "water pill."

In an October 2011 VA treatment record, the Veteran denied any urinary urgency, frequency, nocturia, or dysuria.  Treatment providers in November 2011 and February 2012 noted that the Veteran "takes a water pill that causes urinary frequency."

In a statement VA received on June 25, 2012, the Veteran reported urinary frequency, incontinence, and a need to wear absorbent materials.  VA has assigned the Veteran a 40 percent disability rating for prostate cancer residuals as of that date.  The Veteran's disability rating from June 25, 2012 is not currently before the Board and nothing in this decision should be construed to apply to that period.

In an October 2014 statement, the Veteran's representative contended that "Voiding dysfunction along with use of absorbent materials during both the daytime and the nighttime was reported by the Veteran prior to April 4, 2011."  The Veteran's representative did not identify a source for this report, so the Board interprets it as an assertion by the Veteran in October 2014 that his urinary symptoms began prior to April 2011.  

In June 2016, VA obtained an addendum opinion from a physician who had previously examined the Veteran in June 2013.  The examiner noted that the Veteran's treatment for prostate cancer took place in 2002 and acknowledged that radiation therapy can aggravate benign prostate hypertrophy by increasing symptoms of urinary frequency, but noted that, as of a July 2010 treatment record, the Veteran denied any symptoms of frequency as associated with prostate cancer treatment.  The examiner noted increased use of diuretics beginning in May 2011 and opined that it was less likely than not that the Veteran's urinary symptoms prior to June 2012 primarily resulted from prostate cancer treatment as opposed to increased use of this medication.  

The preponderance of the evidence shows that the Veteran's prostate cancer is in remission, that its residuals did not include voiding dysfunction in the form of urinary leakage, frequency, obstructed voiding, or urinary tract infection during the period prior to June 25, 2012, and that any voiding dysfunction was not a residual of prostate cancer.  Thus, a compensable rating for prostate cancer residuals is not warranted at any time during the period prior to June 25, 2012.  

The June 2016 VA examiner persuasively notes that the Veteran denied voiding dysfunction in his treatment appointments until a point nine years after the end of the Veteran's radiation therapy for prostate cancer but very soon after the Veteran began regularly taking medication specifically intended to cause increased urination.  Treatment providers in November 2011 and February 2012 also ascribed the Veteran's urinary frequency to the use of diuretic medication.  

The Board has considered the Veteran's lay contention that his voiding dysfunction began prior to April 2011.  The Veteran is competent to report on matters observed or within his personal knowledge.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  However, as a layperson not shown to possess any pertinent medical training or expertise, the Veteran is not competent to render an opinion on the medical reason for his voiding dysfunction.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide a medical diagnosis).  Thus, the Veteran's opinion that any voiding dysfunction prior to June 25, 2012 was etiologically related to prostate cancer is not a competent medical opinion and cannot be assigned any probative weight.  Rather, the medical findings and opinions of trained medical professionals, including the June 2016 VA examiner and treatment providers in November 2011 and February 2012, that the Veteran's voiding dysfunction prior to June 25, 2012 was a result of his taking diuretic medication warrant greater probative weight than the Veteran's lay statements.  

To the extent that the Veteran contends his urinary symptoms began prior to his use of diuretics, the Board finds that the Veteran's specific denials of such symptoms in his treatment records prior to such use contain greater probative value than this vague contention years after the fact.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994) (contemporaneous evidence has greater probative value than history as reported by a veteran long after the fact).

The Veteran's representative contends in a January 2017 statement that the June 2016 VA examiner's practice is in family medicine and that, because he is not a specialist in urology or oncology, he is not competent and his opinions are no more probative than lay assertions, citing Sklar v. Brown, 5 Vet. App. 140 (1993).  The representative's reliance on Sklar is misplaced.  Sklar stands for the proposition that a specialist's opinion is of less probative value on an issue outside of his or her specialty, such as a rheumatologist's opinion regarding a psychiatric issue.  Id. at 146.  The June 2016 VA examiner, according to the representative's contention, is not a specialist.  The Board is entitled to presume the competence of a VA examiner.  See Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011).  The Court has specifically upheld the adequacy of VA examinations completed by nurse practitioners.  Cox v. Nicholson, 20 Vet. App. 563, 569 (2007).  If a nurse practitioner is competent to render a medical opinion, a generalist physician must logically also be competent, absent specific argument to the contrary.  

The Veteran's representative also contends in that January 2017 statement that the June 2016 VA examiner did not display awareness of literature suggesting that radiation therapy can cause urinary frequency.  On the contrary, as stated above, the examiner specifically acknowledged that radiation therapy can aggravate benign prostate hypertrophy with increased symptoms of frequency, a statement that the Veteran's representative directly quotes in making this argument.  

For the reasons stated above, the Board cannot grant a compensable rating based on voiding dysfunction prior to June 25, 2012.  The Board notes that, as discussed above, the Veteran is already separately rated for renal dysfunction.  The Board also cannot grant a compensable rating based on a recurrence of prostate cancer as it was still in remission during the period on appeal. 

In reaching the conclusion above, the Board has considered the applicability of the benefit of the doubt doctrine; however, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990)

Extraschedular Consideration

As a final matter, the Board has also considered whether the Veteran's prostate cancer residuals represent an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of extraschedular ratings is warranted.  See 38 C.F.R. § 3.321(b)(1) (2014); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  

Here, the rating criteria reasonably describe the Veteran's disability level and symptomatology.  Thus, his disability picture is contemplated by the rating schedule, and the assigned schedular evaluation is, therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Consequently, referral for extraschedular consideration is not warranted.

Finally, under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  In this case, however, even after applying the doctrine of reasonable doubt, there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for any additional disability that can be attributed only to the combined effect of multiple conditions.


ORDER

Entitlement to an initial compensable evaluation for residuals of prostate cancer prior to June 25, 2012 is denied.

____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


